The opinion of the court was delivered, February 7th 1867, by
Agnew, J.
The Quarter Sessions has, in relation to roads, only the powers conferred by statute. There is no act conferring a general power to revise the proceedings of commissioners appointed to lay out state roads under special Acts of Assembly. Deriving their powers from the special law, these commissioners are wholly governed by its provisions. Where confirmation of *167their work is not committed to the Quarter Sessions, it has no jurisdiction over their report, either to confirm or set it aside. •
In this case the special law confers no control. It does not even require the clerk of the court to enter the report upon the record, but simply directs the commissioners to deposit it in the clerk’s ofiice.
It is not properly speaking a report, for it is not required to be made to the court, nor to be entitled as in it; and the paper itself makes no reference to any court.
The act itself extends the power of the court only to the proceeding to open the road, and under the general laws, the court has afterwards the power to review and to change and supply such parts of it as shall become useless or burdensome.
There was no error in dismissing the exceptions, and the decree must be affirmed with costs, to be paid by the appellants.